                                         Case 5:17-cv-00220-LHK Document 1163 Filed 01/07/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12     FEDERAL TRADE COMMISSION, et al.,                   Case No. 17-CV-00220-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiffs,                          ORDER GRANTING IN PART AND
                                                                                             DENYING IN PART BROADCOM
                                  14             v.                                          CORPORATION'S ADMINISTRATIVE
                                                                                             MOTION TO SEAL
                                  15     QUALCOMM INCORPORATED, et al.,
                                                                                             Re: Dkt. No. 1120
                                  16                    Defendants.

                                  17

                                  18          The Court rules on Broadcom Corporation’s (“Broadcom”) administrative motion to seal

                                  19   as follows. Broadcom shall file a public version of the following document sought to be sealed in

                                  20   compliance with the instant sealing order by January 8, 2019.

                                  21              Document                   Portions of Pages                    Ruling
                                  22    JX0095                            BCRM000251-before        DENIED.
                                                                          Report of the Chief
                                  23                                      Executive Officer on
                                                                          BCRM000255.
                                  24    JX0095                            From Report of the       GRANTED.
                                                                          Chief Executive
                                  25
                                                                          Officer on
                                  26                                      BCRM000255 to
                                                                          BCRM000258.
                                  27
                                                                                         1
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART BROADCOM CORPORATION'S ADMINISTRATIVE
                                       MOTION TO SEAL
                                         Case 5:17-cv-00220-LHK Document 1163 Filed 01/07/19 Page 2 of 2



                                                 Document           Portions of Pages                Ruling
                                   1
                                        JX0095                    BCRM000260.           DENIED.
                                   2    JX0095                    BCRM000277-279.       DENIED.
                                        JX0095                    BCRM000280-284.       GRANTED.
                                   3    JX0095                    BCRM000285-286.       DENIED.
                                   4    JX0095                    BCRM000287-290.       GRANTED.
                                        JX0095                    BCRM000291-292.       DENIED.
                                   5    JX0095                    BCRM000297-301.       DENIED.
                                        JX0095                    BCRM000302-305.       GRANTED.
                                   6    JX0095                    BCRM000306-307.       DENIED.
                                   7

                                   8   IT IS SO ORDERED.
                                   9

                                  10   Dated: January 7, 2019
                                  11                                           ______________________________________
                                  12                                           LUCY H. KOH
Northern District of California




                                                                               United States District Judge
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                                                                2
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART BROADCOM CORPORATION'S ADMINISTRATIVE
                                       MOTION TO SEAL
